EX-10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made this 20th
day of November 2008 between SED INTERNATIONAL HOLDINGS, INC., a Georgia
corporation (the “Company”) and Jonathan Elster, an individual resident of the
State of Georgia (the “Executive”).

WITNESSETH:

     WHEREAS, Executive and SED INTERNATIONAL, INC., a wholly-owned subsidiary
of the Company and a Georgia corporation (the “Subsidiary”) have entered into an
amended and restated employment on February 20, 2008 (the “Employment
Agreement”) setting forth the terms and conditions of Executive’s employment
with the Subsidiary; and

     WHEREAS, on November 11, 2008, the Board of Directors of the Company (the
“Board”) approved and authorized an extension to the Term of this Agreement, by
one year, until July 1, 2010; and

     WHEREAS, the Company wishes to assume the Employment Agreement and become
the contracting party thereunder, and Executive agrees to such assumption
subject to a guaranty of the Company’s obligations by the Subsidiary.

     NOW, THEREFORE, in consideration of the foregoing, the continued employment
of the Executive, and the mutual covenants and agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

     1.     Employment of Executive: Duties of Executive. The Company hereby
employs Executive as its Executive Vice President, and Executive hereby accepts
employment by the Company in that capacity subject to the terms and conditions
set forth in this Agreement. Executive shall faithfully perform for the Company,
or as it directs, the Subsidiary, the duties of said office (as described in the
Bylaws of the Company) and shall perform such other duties of an executive,
managerial or administrative nature as are from time to time assigned or
delegated to the Executive by the Company. The Executive shall report to the
Chief Executive Officer of the Company. Throughout his employment hereunder,
Executive shall devote substantially all of his time, energy and skill to
perform the duties of his employment (vacations as provided hereunder and
reasonable absences because of illness excepted), and shall use his best efforts
to follow and implement all management policies and decisions of the Company and
the Subsidiary. Executive shall not become involved in the management of any
other company, partnership, proprietorship or other entity, other than an
affiliate of the Company (including the Subsidiary), without the consent of the
Board; provided, however, that as long as it does not interfere with Executive's
employment hereunder Executive may serve as a director in a company that does
not compete with the businesses of the Company, the Subsidiary or any other
affiliate of the Company (“Other Affiliates”), and may serve as an officer or
director or otherwise participate in educational welfare, social, religious or
civic organizations. The Executive shall not be required to relocate from the
Atlanta, Georgia metropolitan area in connection with the performance of his
duties hereunder.

     2.     Compensation Benefits and Reimbursement of Expenses.

     (a) As compensation for his services hereunder, the Company, or the
Subsidiary, shall

--------------------------------------------------------------------------------



pay Executive an annual base salary of Two Hundred Sixty One Thousand Seven
Hundred Dollars ($261,700.00) . Such salary shall be paid in accordance with the
normal payroll practices of the Company, or the Subsidiary, as the case may be,
and shall be subject to such deductions and withholdings as are required by law
or by the policies of the Company, or the Subsidiary, as the case may be, from
time to time in effect.

     (b) Executive shall be entitled to received an annual bonus ("Bonus") with
respect to each fiscal year of the Company ending during the Term of this
Agreement in an amount equal to three percent (3%) of the Company's Pretax
Adjusted Annual Income (as defined immediately hereafter). “Pretax Adjusted
Annual Income” shall mean, with respect to a given fiscal year, earnings before
taxes as reported on the Company's audited consolidated statement of operations
for such fiscal year, excluding extraordinary nonoperational costs and profits.

     (c) Executive shall be entitled to participate or to continue participation
in any present or future group life, health and hospitalization or disability
insurance plans, pension or retirement plans or similar death benefits as are
available to management executives of the Company and/or the Subsidiary on the
same terms as such other similarly situated executives, in each case to the
extent that Executive is eligible under the terms of such plans or programs.

     (d) Executive shall be entitled to four (4) weeks of paid vacation per
year, subject to the Company’s or the Subsidiary's, as the case may be, normal
employee policies for unused vacation as adopted and amended from time to time.

     (e) Executive shall be reimbursed in accordance with the policies of the
Company, or the Subsidiary, as the case may be, as adopted and amended from time
to time, for all reasonable and appropriate expenses incurred by him in
connection with the performance of his duties of employment hereunder; provided,
however, Executive shall as a condition of such reimbursement, submit
verification of the nature and amount of such expenses in accordance with the
reimbursement policies from time to time.

     (f) Certain Definitions.

 * "Associate" means (1) any corporation, partnership or other entity of which a
   specified person is an officer or partner, or is, directly or indirectly, the
   beneficial owner of ten percent (10%) or more of any class of equity
   securities thereof, (2) any trust or estate in which the specified person has
   a substantial beneficial interest or as to which the specified person serves
   as trustee or in a similar fiduciary capacity, (3) any relative or spouse of
   such specified person, or any relative of such spouse, who has the same home
   as such specified person, and (4) any person who is a trustee, officer or
   partner of such specified person or of any corporation, partnership or other
   entity that is an affiliate of such specified person.

 * "Beneficial Owner" shall be defined by reference to Rule 13d-3 under the
   Securities Exchange Act of 1934, as amended (the “Exchange Act”) as such Rule
   is in effect on the date hereof; provided, however, that any individual,
   corporation, partnership, Group, association or other person or entity which,
   directly or indirectly, owns or has the right to acquire any of SED's or the
   Subsidiary's outstanding securities entitled to vote generally in the
   election of directors at any time in the future, whether such right is
   contingent, absolute, direct or indirect, pursuant to any agreement,
   arrangement or understanding or upon exercise of conversion rights, warrants
   or options or otherwise, shall be deemed the Beneficial Owner of such
   securities.

2

--------------------------------------------------------------------------------



 * "Code" means the Internal Revenue Code of 1986, as amended.

 * "Continuing Director" means a director who either was a member of either the
   Board or the Board of Directors of the Subsidiary (the “Subsidiary Board”),
   as the case may be, on the date hereof, or who becomes a member of the Board
   or the Subsidiary Board, as the case may be, subsequent to such date and
   whose election or nomination for election to the Board or the Subsidiary
   Board, as the case may be, was Duly Approved by the Continuing Directors of
   either the Board or the Subsidiary Board, as the case may be, at the time of
   such election or nomination, either by a specific vote or by approval of the
   proxy statement issued by that company on behalf of either the Board or the
   Subsidiary Board, as the case may be, in which such person is named as a
   nominee for director.

 * "Duly Approved by the Continuing Directors" means an action approved by the
   vote of at least a majority of the Continuing Directors then on either the
   Board or the Subsidiary Board, as the case may be; provided, however, if the
   votes of such Continuing Directors in favor of such action would be
   insufficient to constitute an act of the entire Board of Directors of either
   the Company or the Subsidiary, as the case may be, if a vote by all of its
   members had been taken, or if the number of persons constituting the
   Continuing Directors of either the Company or the Subsidiary, as the case may
   be, shall be equal to or less than three, then the term Duly Approved by the
   Continuing Directors shall mean an action approved by the unanimous vote of
   the Continuing Directors then on the Board or the Subsidiary Board, as the
   case may be.

 * "Group" means persons who act in concert as described in Section 13(d)(3) of
   the Exchange Act as in effect on the date hereof.

      (g) If a Change of Control occurs during the term of this Agreement, or
during any extension thereof, and:

(1) the Executive’s employment is terminated involuntarily, or voluntarily by
the Executive based on (i) material changes in the nature or scope of the
Executive’s duties or employment, (ii) a reduction in compensation of the
Executive made without the Executive’s consent, (iii) a relocation of Company’s
or the Subsidiary’s executive offices farther than 35 miles from the present
location of the executive offices, or (iv) a good faith determination made by
the Executive, upon consultation with the Chief Executive Officer of the
Company, that it is necessary or appropriate for the Executive to relocate from
the Atlanta, Georgia Metropolitan Area to enable Executive to perform his duties
hereunder, the Executive may, in his sole discretion, give written notice within
thirty (30) days after the date of termination of employment to the Chief
Executive Officer of the Company that he is exercising his rights hereunder and
requests payment of the amounts provided for under this Section 2(g); or

(2) the Executive gives written notice of his termination of employment for any
reason concurrently with the time a Change of Control occurs or any time within
thirty (30) days after the date the Change of Control becomes effective to the
Company, he may exercise his rights hereunder and request payment of the amounts
provided for under this Section 2(g) (the notice provided pursuant to Subsection
(g)(1) or Subsection (g)(2) is referred to as the “Notice of Exercise”).

3

--------------------------------------------------------------------------------



If the Executive gives a Notice of Exercise to receive the payments provided for
hereunder, the Company shall pay to, or for the benefit of the Executive,
immediately upon the Company’s receipt of the Notice of Exercise, a lump sum
cash payment for damages suffered by the Executive by reason of the Change in
Control (the “Executive Payment”) in an amount equal to the aggregate present
value (as determined in accordance with Section 280G(d)(4) of the Code) of all
annual salary, of all Bonus payments for the remainder of the Term calculated
based on the assumption that the Pretax Adjusted Annual Income for each year
remaining in the Term is equal to the highest Pretax Adjusted Annual Income
preceding the effective date of termination hereunder, and any other benefits
due to the Executive pursuant to Section 2 hereof for the remainder of the Term;
provided, however, in the event the period from the date of Executive's
termination hereunder through the remainder of the Term is less than twelve (12)
months, then the Executive shall receive a lump sum payment equal to the
aggregate present value (as determined in accordance with Section 280G(d)(4) of
the Code) of (i) his then current annual salary and the value of all other
benefits payable to the Executive annualized for a twelve (12) month period
pursuant to Section 2 hereof other than the Bonus, and (ii) a Bonus equal in
amount to the highest Bonus payment paid to the Executive during the Term.

The Executive Payment shall be in addition to and shall not be offset or reduced
by (i) any other amounts that have been earned or accrued or that have otherwise
become payable or will become payable to the Executive or his beneficiaries, but
have not been paid by the Company at the time the Executive gives the Notice of
Exercise including, without limitation, salary, bonuses, severance pay,
consulting fees, disability benefits, termination benefits, retirement benefits,
life and health insurance benefits or any other compensation or benefit payment
that is part of any previous, current or future contract, plan or agreement,
written or oral, and (ii) any indemnification payments that may have accrued but
not paid or that may thereafter become payable to the Executive pursuant to the
provisions of the Company’s Articles of Incorporation, Bylaws or similar
policies, plans or agreements relating to indemnification of directors and
officers of the Company under certain circumstances. The Executive Payment shall
not be reduced by any present value calculations.

In the event the Executive dies during the term of this Agreement, the
Executive’s legal representative shall be entitled to receive the Executive
Payment, provided that the Notice of Exercise has been or is given either by the
Executive or his legal representative prior to his death, as the case may be.

For the purposes of this Agreement “Change of Control” shall be deemed to have
occurred if and when (1) any individual, corporation, partnership, Group,
association or other person or entity, together with his, its or their
affiliates or Associates (other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company) hereafter becomes the
Beneficial Owner of securities of the Company representing thirty percent (30%)
or more of the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors; (2) the
Continuing Directors of the Company shall at any time fail to constitute a
majority of the members of the Board; (3) all or substantially all of the assets
of the Company are sold, conveyed, transferred or otherwise disposed of, whether
through one event or a series of related events, without being Duly Approved by
the Continuing Directors of the Company; (4) any individual, corporation,
partnership, Group, association or other person or entity, together with his,
its or their affiliates or Associates, other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Subsidiary, becomes the
Beneficial Owner of securities of the Subsidiary representing thirty percent
(30%) or more of the combined voting power of the Subsidiary's then outstanding
securities entitled to vote generally in the election of directors; or (5) all
or substantially all of the assets of the Subsidiary are sold,

4

--------------------------------------------------------------------------------



conveyed, transferred or otherwise disposed of, whether through one event or a
series of related events, without being Duly Approved by the Continuing
Directors of the Subsidiary.

3.     Term and Termination.

     (a) The term (“Term”) of this Agreement and of Executive's employment
hereunder shall commence as of July 1, 2004 and shall continue for a period of
five (5) years thereafter (the “Initial Term”) unless earlier terminated as
provided in Section 3(b) of this Agreement. Executive shall have the right to
renegotiate an additional one (1) year to the Initial Term, at any time beyond
the first anniversary of this Agreement, so long as the Term shall not exceed
five (5) years. As of the date hereof, the Term has been extended, by one year,
until July 1, 2010.

     (b) Executive's employment under this Agreement shall terminate upon
Executive's death. Executive s employment hereunder may also be terminated (i)
upon mutual agreement of Executive and the Company; (ii) unilaterally by the
Company, upon written notice to Executive, for Good Cause (as defined in Section
3(c) below); or (iii) upon written notice to Executive if Executive shall at any
time be unable to perform the essential functions of his job hereunder, by
reason of a physical or mental illness or condition with or without reasonable
accommodation, for a continuous period of one hundred eighty (180) consecutive
days, as certified by a physician or physicians selected by the Board.

     (c) As used in this Agreement, "Good Cause" means: (i) any act of fraud or
dishonesty; (ii) any act of theft or embezzlement; (in) the breach of any
material provision of this Agreement by Executive (provided that such breach is
not cured by Executive within thirty (30) days of receiving written notice of
such breach from the Company); (iv) violation of the policies and procedures of
the Company or the Subsidiary (v) failure to comply with the written directions
of the Board; (vi) engaging in any unlawful harassment or discrimination; (vii)
the conviction of Executive of any crime involving moral turpitude (whether
felony or misdemeanor) or involving any felony; (viii) any act of moral
turpitude by Executive that materially adversely affects the Company, the
Subsidiary, or any Other Affiliates and any of their business reputations; (ix)
violation of state or federal securities laws; or (x) any other matter
constituting "good cause" under the laws (including inter alia, statutes,
regulations or judicial case law) of the State of Georgia.

     (d) Upon the termination of this Agreement and Executive's employment
hereunder as provided in Section 3(b), neither the Company nor the Subsidiary,
as applicable, shall have any further obligation to Executive other than (i) for
payment of salary, Bonus amounts, expense reimbursement and other benefits
earned or accrued and unpaid at the effective date of such termination; and (ii)
any indemnification payments that may become payable to Executive pursuant to
the provisions of the Company's Articles of Incorporation, Bylaws, or similar
policies, plans or agreements relating to indemnification of directors and
officers of the Company

     (e) Except as otherwise provided in this Agreement, any payments to which
the Executive shall be entitled under this Section 3 and in subsection 2(g),
including, without limitation, any economic equivalent of Incentive Compensation
and any other benefits, shall be made as promptly as possible following any
termination date provided for in subsections 3(a) through (d) and in subsection
2(g), each being referred to herein as a “termination date”; provided, however,
that if the Executive is deemed a “specified employee” of the Company, or the
Subsidiary, within the meaning of Section 409A(a)(2)(B)(i) of the Code (or any
successor provision), no payment under this Section 3 or in subsection 2(g) in
connection with the

5

--------------------------------------------------------------------------------



Executive’s termination of employment (other than a payment of salary through
the date of such termination, and payments on account of termination of
employment by reason of death) shall be made until the date which is six (6)
months after the date of the termination of the employment of the Executive (or,
if earlier, the date of death of the Executive); provided further, if the
Company determines based upon written advice of counsel that any such payment if
made during the calendar year that includes the termination date would not be
deductible by either the Company, or the Subsidiary, as the case may be, in
whole or in part by reason of Code Section 162(m), such payment shall be made on
January 2 of the following calendar year (or such later date as may be required
under the preceding proviso if the Executive is a "specified employee "). Any
payment deferred as provided for in this subsection (e) shall include, when
paid, an incremental earnings factor payment equal to ten (10%) percent of the
amount deferred multiplied by a fraction the numerator of which is the number of
days that such payment is deferred and the denominator of which is 365;
provided, however, that in no event shall the amount of interest contracted for,
charged or received hereunder exceed the maximum non-usurious amount of interest
allowed by applicable law.

     If the amount of any payment due to the Executive cannot be finally
determined within thirty (30) days after the termination date, such amount shall
be estimated on a good faith basis by the Company and the estimated amount shall
be paid thirty (30) days after such termination date (or on such later date as
may be determined under the immediately preceding sentence). As soon as
practicable thereafter, the final determination of the amount due shall be made
and any adjustment requiring a payment to or from the Executive shall be made as
promptly as practicable.

     4.     Agreement Not to Solicit Customers. As part of the consideration for
the compensation and benefits to be paid to Executive hereunder, in keeping with
Executive's duties as a fiduciary and in order to protect the Company's, the
Subsidiary’s, or any Other Affiliates’, interest in the business relationships
developed by Executive with the customers and potential customers of the
Company, the Subsidiary, or any Other Affiliates, Executive agrees that during
the Term of Executive's employment under this Agreement and for a period of one
(1) year from the date of the termination of such employment (at any time for
any reason, with or without cause), Executive shall not, without the prior
written consent of the Company, directly or indirectly solicit or attempt to
solicit any Restricted Customer (as hereinafter defined) for the purpose of or
with a view to providing services or products to the Restricted Customer which
the Company, the Subsidiary, or any Other Affiliates, have or has, as
applicable, provided or provides to such Restricted Customer. "Restricted
Customer" means any person or entity to which (i) jointly or severally, the
Company, the Subsidiary, or any Other Affiliates, provided or actively sought to
provide services or products and (ii) with whom Executive had material contact
during the two (2) year period immediately preceding the termination of
Executive's employment with the Company. Executive understands that the
foregoing restrictions may limit his ability to engage in certain businesses
anywhere in the world during the period provided for above, but acknowledges
that the Company has a legitimate interest in restricting solicitation as
provided in this Section without reference to a specific territory and that
Executive will receive sufficiently high remuneration and other benefits under
this Agreement to justify such restriction.

6

--------------------------------------------------------------------------------



5.     Ownership and Protection of Proprietary Information.

     (a) As used herein, "Proprietary Information" means information related
jointly or severally to the Company, the Subsidiary, or any Other Affiliates
that (i) derives economic value, actual or potential, from not being generally
known to other persons who can obtain economic value from its disclosure or use;
and (ii) is the subject of reasonable efforts by the Company, the Subsidiary, or
any Other Affiliates to maintain its secrecy, including, without limitation, (1)
with respect to information which has been reduced to tangible form, marking
such information clearly and conspicuously with a legend identifying its
confidential or proprietary nature; (2) with respect to any oral presentation or
communication, denominating such information as confidential immediately before,
during or after such oral presentation or communication; or (3) otherwise
treating such information as confidential. Assuming these two criteria are met,
Proprietary Information includes, without limitation, technical and nontechnical
data related to the formulas, patterns, designs, compilations, programs,
inventions, methods, techniques, drawings, processes, finances, actual or
potential customers and suppliers, research, development, existing and future
products, and employees of the Company, the Subsidiary, or any Other Affiliates.
Proprietary Information includes information that has been disclosed to the
Company, the Subsidiary, or any Other Affiliates, by a third party, pursuant to
which the receiving party is obligated to treat as confidential, and information
which is proprietary to any Other Affiliates.

     (b) Executive acknowledges that all Proprietary Information and all
physical embodiments thereof are confidential to and are and will remain the
sole and exclusive property of the Company and/or the Subsidiary. Executive
must: (i) immediately disclose to the Company all Proprietary Information
developed in whole or in part by Executive during the Term of his employment
with the Company, (ii) assign to the Company and/or the Subsidiary any right,
title or interest Executive may have in such Proprietary Information as may be
requested by the Company, and (iii) at the request and expense of the Company,
do all things and sign all documents or instruments reasonably necessary in the
opinion of the Company to eliminate any ambiguity as to the ownership by, and
rights of, the Company and/or the Subsidiary in such Proprietary Information
including, without limitation, providing to the Company and/or the Subsidiary
Executive's full cooperation in any litigation or other proceeding to establish
or protect such rights.

     (c) Except to the extent necessary to perform the services to be provided
hereunder, Executive will not reproduce, use, distribute, disclose or otherwise
disseminate the Proprietary Information or any physical embodiments thereof and
will in no event take any action causing, or fail to take the action necessary
in order to prevent, any Proprietary Information disclosed to or developed by
Executive to lose its character or cease to qualify as Proprietary Information.
Each reproduction of any of the Proprietary Information must prominently contain
a legend identifying its confidential or proprietary nature.

     (d) Executive represents and warrants that any information disclosed by
Executive to the Company, the Subsidiary, or any Other Affiliates, is not
confidential or proprietary to Executive or to any third party. Accordingly, no
obligation of any kind is assumed by or to be implied against the Company, the
Subsidiary, or any Other Affiliates by virtue of any information received, in
whatever form or whenever received, from Executive relating to the subject
matter hereof, and the Company, the Subsidiary or any Other Affiliates will be
free to reproduce, use and disclose to others such information without
limitation.

     (e) Upon request by the Company, and in any event upon termination of the
employment of Executive with the Company for any reason, as a prior condition to
receiving any final

7

--------------------------------------------------------------------------------



compensation hereunder, Executive will promptly deliver to the Company all
property belonging to the Company, the Subsidiary or any Other Affiliates,
including, without limitation, all Proprietary Information and all embodiments
thereof then in his custody control or possession.

     (f) The covenants of confidentiality set forth in this Section 5 will apply
on and after the effective date of termination of Executive's employment
hereunder to any Proprietary Information disclosed by the Company, the
Subsidiary or any Other Affiliates to, or developed by, Executive prior to or
after any such effective date and will continue and be maintained by Executive
(i) with respect to all Proprietary Information which falls within the
definition of "trade secrets" under applicable law, at all times following the
termination of Executive's employment hereunder for any reason whatsoever, and
(ii) with respect to all other Proprietary Information, during the Term of
Executive's employment hereunder and for a period of three (3) years after the
termination of Executive's employment hereunder for any reason whatsoever.

     6.     Intellectual Property. The Company shall be the sole owner of all
the products and proceeds of Executive's services hereunder, including, without
limitation, all materials, ideas, concepts, formats suggestions, developments,
arrangements, packages, programs and other intellectual property that Executive
may acquire, obtain, develop or create in connection with, and during the Term
of, Executive's employment hereunder, free and clear of any claims by Executive
or anyone claiming under Executive of any kind or character whatsoever, other
than Executive's right to receive payments hereunder. Executive shall, at the
reasonable request of the Company, execute such assignments, certificates or
other instruments' as the Company from time to time shall deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce, or defend
its right, title or interest in or to any such properties.

     7.     Remedy for Breach. Executive agrees that the damage to the Company
and its affiliates resulting from any actual or threatened breach by Executive
of any of the covenants contained in Sections 4, 5 and 6 of this Agreement would
be immediate, irreparable and difficult to measure, and that money damages would
not be an adequate remedy. Therefore, Executive agrees that the Company shall be
entitled to specific performance of the covenants in any of such sections or
injunctive relief, by temporary or permanent injunction or other appropriate
judicial remedy, writ or order, or both, in addition to any damages and legal
expenses (including attorneys' fees) which the Company may be legally entitled
to recover.

     8.     Miscellaneous. Any notice required hereunder shall be deemed
delivered to the Company when transmitted to the Secretary of the Company by
certified mail, postage prepaid, addressed to such person at the corporate
headquarters of the Company at 4916 North Royal Atlanta Drive, Tucker, Georgia
30084 (or the principal place of business of the Company if hereafter it is
moved), and shall be deemed delivered to Executive when delivered by certified
mail, postage prepaid, addressed to Executive at 240 Westminster Place, Atlanta,
Georgia 30350. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. This Agreement is made under,
and shall be governed by and construed in accordance with, the laws of the State
of Georgia without giving effect to the conflict of law provisions thereof. The
headings of the sections of this Agreement are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings with respect to such subject
matter, including without limitation the Prior Agreement. No amendment or
modification of this

8

--------------------------------------------------------------------------------



Agreement shall be deemed effective unless made in a writing signed by the
parties hereto. This Agreement is solely for the benefit of the Company (and its
affiliates) and Executive, and there shall be no third party beneficiaries to
this Agreement. This Agreement may not be assigned by Executive. This Agreement
shall inure to the benefit of the Company and its affiliates, and their
respective successors and assigns. To the extent any provision or any portion of
any provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of this Agreement shall be
unaffected. The obligations and covenants contained in Sections 3(d) and 4
through 8 (inclusive) of this Agreement shall survive any termination of
Executive's employment hereunder at any time for any reason whatsoever.

     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Amended and Restated Employment Agreement as of the date first indicated above.

    SED International Holdings, Inc.,     a Georgia corporation   /s/ Jonathan
Elster   By: /s/ Jean A. Diamond                                Jonathan Elster
  Name: Jean A. Diamond     Title: Chief Executive Officer


9

--------------------------------------------------------------------------------



GUARANTY

     WHEREAS, the Subsidiary will directly benefit from the employment of the
Executive by the Company;

     NOW THEREFORE, in consideration for the entering into the Agreement and as
an added inducement to the Executive to enter into the Agreement and for other
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the Subsidiary does hereby irrevocably and unconditionally:

     1) Guarantee to Executive and his successors and assigns the payment and
performance of the Company’s obligations (“Guaranteed Obligations”) pursuant to
the Agreement as and when the same shall be due and payable; and

     2) Covenants and agrees that it is liable for the Guaranteed Obligations as
a primary obligor.

SED International, Inc., a Georgia corporation     By: /s/ Jean A. Diamond  
Name: Jean A. Diamond   Title: Chief Executive Officer


10

--------------------------------------------------------------------------------